476 F.2d 1287
5 Fair Empl.Prac.Cas.  1165, 5 Empl. Prac.Dec. P 8625David BUCKNER et al., Plaintiffs-Appellants,v.GOODYEAR TIRE AND RUBBER COMPANY et al., Defendants-Appellees.
No. 72-2697.
United States Court of Appeals,Fifth Circuit.
May 17, 1973.

David H. Hood, Jr., Bessemer, Ala., Nathaniel Jones, New York City, for plaintiffs-appellants.
William F. Gardner, Birmingham, Ala., Clarence F. Rhea, Gadsden, Ala., for defendants-appellees.
Before BELL, DYER and INGRAHAM, Circuit Judges.
PER CURIAM:


1
We affirm the judgment of the district court and adopt its carefully considered and well-written opinion, 339 F. Supp. 1108.


2
Affirmed.